Exhibit 21 Subsidiaries of PacificNet Inc % Directly 100% owned by PacificNet Inc. PacificNet Strategic Investment Holdings Limited 100% PacificNet Limited 100% Pacific Financial Services Limited 100% Directly owned by the aforesaid three companies Guangdong Poly Blue Express Communications Co., Ltd. 51% PacificNet Communications Limited 100% PacificNet Epro Holdings Limited 50% Pacific Smartime Solutions Limited 63% PacificNet Telecom Solutions Inc. 15% Beijing Linkhead Technologies Co., Ltd. 15% PacificNet Clickcom Limited 15% Billionaire International Investment Limited 51% Take 1 Technologies Group Limited 51% PacificNet IMobile Limited 51% PacificNet Power Limited 15% PacificNet Solutions Limited 15% PacificNet Beijing Limited 100% PacificNet Technology (Shenzhen) Limited 100% PacificNet Games Limited 51% Pacific 3G Information & Technology Limited 51% Shanghai BELL-PACT Consulting Limited 40% MOABC.com ("MOABC") 15%
